Citation Nr: 1113914	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for an eye disorder, including retinopathy, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating action by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to initial increased disability ratings for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that the Veteran been diagnosed with diabetic retinopathy at any time during the pendency of the current appeal.  

2.  An eye disorder other than diabetic retinopathy has not been found by competent and credible evidence to be causally or etiologically related to the service-connected diabetes mellitus in any way.

CONCLUSION OF LAW

An eye disorder, including retinopathy, is not proximately due to, aggravated by, or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a predecisional letter dated in June 2006, the RO informed the Veteran of its duty to assist him in substantiating his eye claim under the VCAA, and the effect of this duty upon his claim.  The letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran's appeal has been readjudicated-most recently in February 2009.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In addition, VA has also satisfied its duty to assist the Veteran in the development of his eye claim.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded a relevant VA examination in July 2006.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the July 2006 VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents to support the conclusions reached.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the instant appeal, the Veteran seeks service connection, on a secondary basis, for retinopathy that he believes is the result of his service-connected diabetes mellitus.  He does not otherwise contend that the claimed retinopathy began in service, or is directly related to his military service, nor is this shown by the record to be the case.  As the Veteran has limited his argument to principles of secondary service connection, the Board will proceed to consider this limited aspect of his appeal.  

However, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  Here, the greater weight of the medical evidence indicates that the Veteran does not currently have diabetic retinopathy.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Post-service treatment reports show that the Veteran was diagnosed with diabetes mellitus in 2003.  There are essentially no other pertinent clinical records associated with the claims file until May 2006, when the Veteran was evaluated by a private physician for multiple eye problems, including a right retinal tear, a cataract in the left eye, pseudophakia in the right eye, mild posterior capsular opacification (PCO) in the right eye, and bilateral posterior vitreous detachment.  

In July 2006, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not he had diabetic retinopathy.  His ocular history was significant for cataract extraction in the right eye, laser surgery to the right eye, and trauma to both eyes.  The Veteran had no specific ocular complaints and was not on any ocular medication.  The clinical impression was pseudophakia in the right eye, a left eye cataract that was unrelated to the diabetes, and status post focal laser treatment in the right eye.  The examiner specifically noted that there was no evidence of active diabetic retinopathy.  

Clinical findings during a second private eye examination in December 2007, were essentially unchanged.  At that time the examiner noted findings of diabetes without retinopathy, left eye cataract, pseudophakia, PCO, posterior vitreous detach, and blepharitis.  

During VA outpatient evaluation in December 2008, the Veteran complained of impaired peripheral vision, trouble focusing, and blurred night vision.  The clinical impression was vitreal syneresis, subjective visual field loss, and pseudophakia all involving the right eye; a cataract in the left eye; bilateral blepharitis; and bilateral refractive error (presbyopia).  The examiner determined there was no evidence of diabetic retinopathy.  

The crux of this particular claim for service connection hinges on whether the Veteran has a current eye disorder that is causally related to his service-connected diabetes mellitus.  The evidence of record is overwhelmingly negative for any clinical records documenting complaints, findings, or treatment of diabetic retinopathy, and the Veteran has not proffered any current medical evidence of diabetic retinopathy.  In fact, both VA and private physicians have considered all of the evidence of record, including the Veteran's complaints, earlier medical records, and prior diagnoses and found no objective clinical evidence of diabetic retinopathy.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The medical evidence of record is negative for a current diagnosis of diabetic retinopathy, and the Veteran's assertions alone cannot satisfy that criteria.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Importantly, however, and of particular significance to the Board in this matter, is the fact that, at no time during the current appeal, has a diagnosis of retinopathy been made.  Based on this evidentiary posture, service connection for diabetic retinopathy cannot be awarded.  

The Board also notes that, while the Veteran specifically claimed service connection for diabetic retinopathy, we will consider entitlement to service connection for all demonstrated eye disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case the record reflects variously diagnosed eye disorders including retinal tear, cataract, pseudophakia, PCO, posterior vitreous detach, blepharitis, vitreal syneresis, and refractive error.  However the medical evidence fails to indicate that diabetes plays any role in their development or worsening.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.  [In any event, with regard to the diagnosed presbyopia, service connection for refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Service connection for the Veteran's diagnosed presbyopia is therefore not warranted.]  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his vision problems.  As to his assertions that he developed retinopathy as a result of his service-connected diabetes mellitus, the Board notes that he can attest to factual matters of which he had first-hand knowledge, e.g., impaired vision.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layperson, lacking in medical training and expertise, the Veteran is not competent to provide a diagnosis or to render an opinion as to the etiology of any vision pathology.  His contentions are not statements merely about symptomatology, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

Moreover, the competent all of the medical opinions in the record conclusively found no evidence of diabetic retinopathy, or any other diagnosed eye disorder that is etiologically or causally associated to a service-connected disability.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the findings of the examining and treating medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, there is no indication that the Veteran has been diagnosed with diabetic neuropathy at any time during the appeal period or that eye disorders other than retinopathy are in any way associated with his service-connected diabetes mellitus.  A preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  This portion of the Veteran's appeal is therefore denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for an eye disorder, including retinopathy, as secondary to service-connected diabetes mellitus is denied.  


REMAND

The Veteran contends that his service-connected peripheral neuropathy involving all four extremities is more disabling than the current 10 percent evaluations reflect.  In this regard, the Board notes that review of the claims folder reveals that the Veteran has not been afforded a VA examination of his right shoulder since July 2006, almost 5 years ago.  [Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed peripheral neuropathy disorder-in other words to determine whether service connection for peripheral neuropathy was warranted].  

Because there may have been significant changes in the Veteran's disability since then, a more contemporaneous medical examination is needed, particularly, given the passage of time since his last VA examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present peripheral neuropathy, as well as any significant pertinent interval medical history since his last VA examination in 2006.  

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in December 2008.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected peripheral neuropathy that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment that the Veteran may have received at the VA Medical Centers in Detroit and Saginaw since December 2008.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  The Veteran should undergo an appropriate VA examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including an electromyography and/or nerve conduction velocity tests, should be performed, and the examiner should review the results of any testing prior to completing the report.  

For each upper extremity the examiner should:

indicate whether the Veteran's peripheral neuropathy is productive of (i) mild incomplete paralysis; (ii) moderately severe incomplete paralysis; (iii) severe incomplete paralysis; or, (iv) complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

For each lower extremity the examiner should:

indicate whether the Veteran's peripheral neuropathy is productive of (i) mild incomplete paralysis; (ii) moderately severe incomplete paralysis; (iii) severe incomplete paralysis with marked atrophy; or, (iv) complete paralysis with foot dangles and drops, no active movement of the muscles below the knee, and weakened or lost flexion of the knee.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to increased ratings for the service-connected peripheral neuropathy involving the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


